EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of PAID, INC. (the “Company”) on Form 10-K for the year ended December31, 2015 filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in his capacity as President, CEO and CFO of the Company, certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ W. Austin Lewis, IV W. Austin Lewis, IV, President, CEO and CFO (Principal Executive, Financial and Accounting Officer) March 30, 2016
